Citation Nr: 0019702	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-06 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi, which denied a claim of entitlement to 
a permanent and total rating for nonservice-connected pension 
purposes.  The veteran appeared at a hearing before the 
undersigned Board member in June 1999.


REMAND

The veteran's claim for a permanent and total disability 
rating for pension purposes is well grounded, meaning not 
inherently implausible, and a review of the file indicates 
there is a further VA duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103(a), 3.159 (1999).

The appellant contends that entitlement to a total and 
permanent disability rating for nonservice-connected pension 
purposes is warranted based on the severity of his 
disabilities.  He contends that he is not able to maintain 
any type of gainful and substantial employment.

A review of the claims file shows that in denying entitlement 
to pension benefits in a rating decision dated July 1998, the 
RO assigned a 60 percent rating for the veteran's nonservice-
connected insulin dependent diabetes mellitus with diagnoses 
of peripheral neuropathy and diabetic retinopathy.  The RO 
assigned a 10 percent rating for the veteran's nonservice-
connected coronary artery disease and history of myocardial 
infraction.  The combined rating for the veteran's 
nonservice-connected disabilities was calculated to be 60 
percent.  38 C.F.R. § 4.25 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has provided an analytical framework for application 
in pension cases.  Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and 
Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in 
these cases are to the combined effect that the VA has a duty 
to insure that an appropriate rating for each disability of 
record is assigned using the approach mandated by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); that the "average 
person" and "unemployability" tests are both applied; and 
that if the benefit may not be awarded under the "average 
person" or "unemployability tests", a determination must then 
be made whether there is entitlement to nonservice-connected 
disability pension on an extraschedular basis.

The veteran testified at his June 1999 Travel Board hearing 
that he receives treatment from the Jackson, Mississippi VA 
Medical Center approximately once a month for his diabetes.  
He said that he had follow up appointments for his heart 
condition at the same hospital.  He indicated that he was 
diagnosed with depression by the VA and was taking 
medication.  The veteran further testified that he had been 
awarded Social Security Administration (SSA) disability 
benefits, and that he last worked in April 1997 as a dealer 
in auto sales.  

The Board notes that the veteran has not been afforded a VA 
examination to evaluate his physical and mental disabilities.  
The veteran's claims file contains outpatient treatment 
reports from the VA medical center dated September 1997 to 
June 1998, and a hospital report from St. Dominic hospital 
dated March 1997 to April 1997.  The file does not contain VA 
treatment records concerning the veteran's depression or SSA 
records.  Although the SSA administrative decisions and 
regulations are not binding on VA or the Board, findings made 
by the SSA regarding the existence of a total and permanent 
disability and resulting unemployability are relevant to 
determining whether entitlement to a permanent and total 
disability rating for nonservice-connected pension benefits 
is applicable under VA laws and regulations, and thus must be 
considered.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).

The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Ivy v. Derwinski, 2 Vet. 
App. 320 (1992).  The RO should obtain all VA treatment 
records that are not in the claims file and determine if 
there are any relevant private medical records available.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain copies of the 
veteran's SSA records, including all 
administrative decisions and supporting 
documentation, such as medical 
evaluations, that are relevant to any SSA 
adjudication granting the veteran a 
disability pension.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
and physical disorders.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran which are not 
already associated with the claims 
folder.

3.  The veteran should be afforded a VA 
general medical examination, and any 
other indicated specialty examinations 
(i.e., eye, cardiovascular) to determine 
the severity of all disabilities present, 
to include insulin dependent diabetes 
mellitus with diagnoses of peripheral 
neuropathy and diabetic retinopathy, 
coronary artery disease with a history of 
a myocardial infraction, and arthritis.  
The veteran should also be afforded a 
comprehensive VA psychiatric examination 
in order to determine the severity of any 
psychiatric disorder(s) that may be 
present, to include depression.  All 
indicated tests should be performed.  The 
claims folder should be available to the 
examiners in conjunction with the 
examinations.  The examiners should 
render opinions as to what effect the 
disabilities found have on the veteran's 
ability to work, and whether his 
disabling conditions are susceptible to 
improvement through appropriate 
treatment.

4.  When the requested development has 
been completed, the case should be 
reviewed by the RO and a rating action 
prepared which lists all the veteran's 
disabilities and the percentage 
evaluation assigned to each disability on 
the basis of the applicable Diagnostic 
Codes.  Thereafter, the RO should 
readjudicate the issue of a permanent and 
total disability rating for pension 
purposes.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


